Citation Nr: 0304796	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to a higher (compensable) rating for the 
service-connected residuals of a fracture of the distal 
interphalangeal (DIP) joint of the right middle finger.




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to 
December 1998.  

This case comes to the Board of Veterans' Appeals on appeal 
from a September 1999 RO decision, which granted service 
connection and a noncompensable rating for residuals of a 
fracture of the DIP joint of the right middle finger, and 
which denied service connection for bilateral hearing loss.  

In March 2000, the veteran failed to appear at a requested 
personal hearing at the RO.  

In January 2001, the Board remanded the case to the RO for 
additional development.  (Also at that time, the Board 
granted service connection for a low back disorder, thus that 
issue is no longer before the Board for consideration.)  
Thereafter, the claims file was returned to the Board for 
review.  

In May 2002, the Board undertook additional development on 
the veteran's claims, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The Board provided notice of the 
development, as required by Rule of Practice 903 (see 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903)), and afforded the veteran an opportunity to respond.  
The Board now proceeds to address the issues on appellate 
review.  

The undersigned Veterans Law Judge has been designated to 
make the final disposition of this proceeding for VA.   



FINDINGS OF FACT

1.  The veteran is not currently shown to have a right ear 
hearing loss disability for VA compensation purposes.  

2.  The veteran's currently demonstrated left ear hearing 
loss disability is shown to have had its clinical onset 
during his active service.  

3.  The veteran's service-connected residuals of a fracture 
of the DIP joint of the right middle finger are manifested by 
increased pain with repetitive flexion and extension of the 
DIP joint and making a fist, but there is no ankylosis of the 
finger or X-ray evidence of degenerative arthritis of the 
finger.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for right ear 
hearing loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).  

2.  The veteran's disability manifested by a left ear hearing 
loss is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a fracture of the DIP 
joint of the right middle finger are not met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7,4.31, 4.71a 
including Diagnostic Code 5226 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from August 1986 to 
December 1998.  

A careful review of the service medical records shows that, 
in January 1991, the veteran sustained a fracture of the DIP 
joint of the right middle finger.  He was given a dorsal 
splint to wear for 6-8 weeks.  

The service medical records also show that the veteran 
underwent numerous audiological examinations.  An August 1986 
evaluation was deemed invalid.  An April 1987 evaluation 
revealed the following pure tone thresholds, in decibels, at 
500, 1,000, 2,000, 3,000, 4,000, and 6,000 Hertz:  20, 10, 
10, 20, 15, and 5 in the right ear; and 20, 15, 10, 10, 15, 
and 25 in the left ear.  

A May 1988 evaluation revealed the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 Hertz:  15, 10, 10, 5, 10, and 5 in the right ear; 
and 15, 15, 5, 0, 10, and 20 in the left ear.  

A March 16, 1989 evaluation revealed the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 Hertz:  10, 10, 10, 5, 10, and 5 in the right ear; 
and 10, 10, 0, 0, 15, and 5 in the left ear.  

A March 17, 1989 evaluation revealed the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 Hertz:  15, 5, 10, 10, 10, and 10 in the right ear; 
and 5, 10, 5, 5, 10, and 5 in the left ear.  

A March 1993 evaluation revealed the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 Hertz:  5, 0, 5, 5, 15, and 10 in the right ear; 
and 10, 5, 5, 5, 15, and 20 in the left ear.  

An April 1994 evaluation revealed the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 Hertz:  10, 0, 0, 0, 10, and 20 in the right ear; 
and 10, 5, 0, 5, 15, and 15 in the left ear.  The veteran was 
discharged from service in December 1998.  

In May 1999, the RO received the veteran's claims of service 
connection for a right broken hand and bilateral hearing 
loss.  

On a June 1999 VA orthopedic examination, the veteran 
complained of pain in the right hand.  He indicated that 
activity made it worse and rest helped.  On examination, 
active range of motion of the fifth [sic] finger of the right 
hand was within normal limits in all planes.  

His sensation was intact to pinprick and light touch over the 
dermatomes of the finger.  Muscle strength was 5/5 in the 
finger.  Grip strength was 5/5.  Deep tendon reflexes were 
present at the biceps and forearm.  Tinel sign was negative 
at the wrist.  There were no bony or soft tissue 
abnormalities of the finger.  

The assessment was that, clinically, the veteran had pain in 
the right hand, with no evidence of any significant focal 
neuromuscular or functional deficits on the examination.  

On a June 1999 VA audiometric examination, the veteran 
reported noise exposure in service, as he was reportedly 
around heavy machinery for two years and small boat engines 
in the last six years.  Moreover, he had to qualify for 
firearms every six months while in service and he was a diver 
for six years.  He also reported recreational noise exposure 
from occasional hunting.  

The audiogram findings indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  20, 10, 10, 10, and 45, for an average of 14, 
in the right ear; and 10, 10, 5, 5, and 20, for an average of 
10, in the left ear.  Speech recognition scores were 94 
percent in both ears.  The examiner interpreted the audiology 
results as indicating that hearing was within normal limits 
in both ears from 250 Hertz through 800 [sic] Hertz.  

In a September 1999 decision, the RO granted service 
connection and assigned a noncompensable rating for residuals 
of a fracture of the DIP joint of the right middle finger, 
and denied service connection for bilateral hearing loss.  

In an October 1999 statement, the veteran disagreed with the 
RO's decision, stating that his hearing tests over the years 
had shown progressive loss of hearing.  He maintained that he 
was exposed to noise, including gunshots, machinery rooms, 
industrial areas, and numerous dives.  

The veteran also contended that he was unable to grip objects 
or things tightly and that he experienced pain in his hand 
joints.  He stated that he noticed that his joints became 
worse when he began diving, especially in cold water.  He 
also argued that his VA examination was not very thorough.  

In an October 1999 letter, the RO informed the veteran of 
what was required to establish service connection.  

In a November 1999 statement, the veteran claimed that he was 
unable to grip objects tightly and that he experienced pain 
in his hand joints.  He reiterated that he was exposed to 
noise in the service.  

In January 2001, the Board remanded the case to the RO for 
additional development.  

In a May 2001 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to 
notify him about his claims, VA's duty to assist him in 
obtaining evidence for his claims, what the evidence must 
show to establish entitlement to his claims, and what 
information or evidence was still needed from him.  

The RO specifically requested that he furnish information in 
regard to medical treatment for the disabilities at issue.  

In a July 2001 letter, the RO informed the veteran that a 
disability evaluation examination was being scheduled for 
him, in connection with his claims.  He failed to report to 
examinations that were scheduled for August 2001.  

The documentation in the record indicates that the veteran 
called the VA in September 2001, apparently to request a copy 
of his examination appointment letter (he was informed that a 
copy was not saved for record purposes).  

In a September 2002 letter, the Board informed the veteran 
that it would be developing additional evidence concerning 
his appeal, such as scheduling him for VA examinations.  The 
Board informed him of what had been done and what information 
or evidence was needed from him.  He did not respond.  

On a September 2002 VA orthopedic examination, the veteran 
reported that, over the years, he had had progressive 
difficulties involving the right third finger.  He noted 
continuous dull pain involving the DIP joint of the middle 
finger of the right hand.  

The veteran stated that, with repetitive use, he would note 
sharp pain.  He also noted that, with increased use, he had 
increased soreness and that cold and damp weather increased 
his symptoms.  He had mild weakening stiffness.  He did not 
note any swelling.  He indicated that he took Motrin for 
pain.  He reported that he had difficulty with writing or 
intrinsic work.  He did not know of any changes playing 
sports.  He also reported that he had difficulty diving and 
going into cold water due to increased stiffness and locking 
up of the finger.  

On examination, there was mild thickening of the middle 
finger DIP joint on the right, compared to the left.  He had 
increased pain with resisted opposition of the thumb to the 
middle finger.  Power was full at 5/5.  Intrinsic strength 
was 5/5.  He had increased pain with repetitive flexion and 
extension of the DIP joint and making a fist.  There was no 
significant pain to palpation over the DIP joint.  He had a 1/2 
inch deficit of how the middle finger traversed the median 
transverse fold to the palm.  

The assessment was that of residual of fractured DIP joint, 
right hand.  The examiner commented that additional range of 
motion loss due to pain or joint flare-up would need to be 
determined at the time of flare-up.  Subsequent X-rays 
studies of the right hand were normal.  

On a September 2002 VA audiologic examination, the veteran 
reported bilateral hearing loss, originating in the service, 
where he claimed 12 1/2 years of noise exposure.  He also noted 
two years of noise exposure as a civilian.  He stated that in 
the military he was a diver, which may have caused some 
hearing problems.  

The audiogram findings indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  20, 20, 20, 20, and 30, for an average of 23, 
in the right ear; and 20, 20, 20, 20, and 35, for an average 
of 24, in the left ear.  Speech recognition scores, using the 
CNC list, were 96 percent in the right ear and 92 percent in 
the left ear.  

The examiner interpreted the audiology results as indicating 
bilateral, mild hearing loss at 4,000 Hertz, with all other 
tested thresholds within normal limits.  Medical follow-up 
was not required at that time.  The examiner opined that it 
was at least as likely as not that the veteran's hearing loss 
was related to military noise exposure.    

In a December 2002 letter, the Board informed the veteran of 
the new evidence it had received concerning his appeal.  

The Board enclosed a copy of the medical reports of the 
latest VA examinations that he attended and afforded the 
veteran time to respond with additional evidence or argument.  
He responded in January 2003, stating that he had no further 
evidence or argument to present.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in September 1999), Statement of the Case 
(in October 1999), Supplemental Statement of the Case (in 
September 2001), and in a May 2001 letter to the veteran, the 
RO has notified him of the evidence needed to substantiate 
his claims.  

The May 2001 RO letter also notified the veteran of what 
evidence he was responsible for obtaining and what evidence 
the VA would procure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, such as seeking and 
obtaining examinations, to include those conducted in June 
1999 and September 2002, regarding the issues at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO, for which he failed to 
appear.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  


A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran claims service connection for bilateral hearing 
loss.  One of the requirements for service connection is that 
the claimed disability currently exists.  Degmetich v. Brown, 
104 F.3d 1328 (1997).  A diagnosis of a condition must be 
made by competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this case, the service medical records show that a 
bilateral hearing loss disability under the standards of 38 
C.F.R. § 3.385 was not present during military service.  The 
veteran was discharged from service in December 1998.

The post-service records show that the veteran underwent 
audiologic evaluations at the VA in June 1999 and September 
2002.  

On the June 1999 evaluation, the clinical findings do not 
show that a hearing disability under the standards of 38 
C.F.R. § 3.385 was present in the left ear.  There was, 
however, hearing loss at 4,000 Hertz in the right ear, under 
the standards of 38 C.F.R. § 3.385.  

On the September 2002 evaluation, the clinical findings do 
not show that a hearing disability under the standards of 
38 C.F.R. § 3.385 was present in the right ear, as had been 
shown earlier in June 1999.  

There was, however, hearing loss shown in the left ear under 
the standards of 38 C.F.R. § 3.385, as the speech recognition 
score was below 94 percent for that ear.  Moreover, the 
examiner in September 2002 related such hearing loss to the 
veteran's period of service.  

Thus, after carefully considering the veteran's contentions 
and the medical record, the Board finds that the veteran is 
not currently shown to have a right ear hearing loss 
disability for VA compensation purposes.  

Furthermore, the Board finds that the veteran does have a 
left ear hearing loss disability for VA compensation purposes 
that is related to service.  

Although the veteran met the criteria of 38 C.F.R. § 3.385 
regarding the existence of a right ear hearing loss 
disability on the June 1999 evaluation, the clinical findings 
on hearing evaluations both prior to it during service and 
following it on the most recent examination in 2002 show that 
there is no hearing loss disability in the right ear for VA 
purposes.  

Thus, there is overwhelming evidence that he does not 
presently have hearing loss disability in that ear for VA 
purposes.  

Moreover, although there was a diagnosis of mild bilateral 
hearing loss at 4,000 Hertz on the 2002 evaluation, the 
clinical findings on the evaluation only meet the criteria of 
38 C.F.R. § 3.385 regarding the existence of a hearing loss 
disability for VA compensation purposes as to the left ear, 
and not the right ear.  

There is no subsequent medical evidence to suggest any right 
ear hearing disability under the standards of 38 C.F.R. § 
3.385.  

A current hearing loss disability under the standards of 
38 C.F.R. § 3.385 is an essential requirement for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  
As a right ear hearing loss disability (as defined under the 
regulation) is not currently shown, a claim of service 
connection for right ear hearing loss must be denied by 
operation of law.  

In regard to the left ear, a hearing loss disability (as 
defined under the regulation) is currently shown, and such 
disability has been related to injury incurred during the 
veteran's service.  Thus, the claim of service connection for 
left ear hearing loss is warranted.  

The Board advises the veteran to contact the RO, at some date 
in the future, if his right ear hearing loss has worsened and 
he desires to reopen the claim of service connection for that 
claimed disability.  


B.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's residuals of a fracture of the DIP joint of the 
right middle finger has been evaluated as noncompensable, 
ever since service connection was established, under 
38 C.F.R. § 4.71a, Diagnostic Code 5226.  

Under this Diagnostic Code, favorable or unfavorable 
ankylosis of a middle finger (major or minor upper extremity) 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5226.  
When these requirements are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

In this case, the VA examination in June 1999 referred to the 
fifth finger of the right hand, instead of the right middle 
finger that is service-connected.  If it were assumed that 
the examiner had in reality evaluated the right middle 
finger, such revealed no limitation of motion.  Nevertheless, 
except for pain in the hand, the examiner found no functional 
deficits in regard to the right hand.  

The VA examination in September 2002 showed that the 
veteran's service-connected right middle finger fracture 
residuals were manifested by increased pain with repetitive 
flexion and extension of the DIP joint and making a fist.  
Such a finding is not indicative of ankylosis of the finger 
(i.e., joints fixed in one position).  Thus, a 10 percent 
rating is not in order under Code 5226.  

Moreover, there is no objective medical evidence of 
additional range of motion loss due to pain on use or during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has function in his service-connected affected joint, 
albeit limited by pain, and that the medical findings do not 
equate with ankylosis of the service-connected right middle 
finger DIP joint.  

The examiner at the most recent VA examination indicated that 
such could not be determined then.  The Board has reviewed 
the considerations set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca, and additional disability on that basis 
is not shown.  

Given the minimal limitation of motion and absence of 
ankylosis of the right middle finger, a no percent rating is 
proper.  38 C.F.R. § 4.31.  

The Board finds that there are no other applicable rating 
criteria under which to evaluate the veteran's service-
connected right middle finger DIP joint.  There is no medical 
evidence of degenerative arthritis of the finger, as 
substantiated by X-ray.  

Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
are not for consideration.  The veteran's service-connected 
disability is most appropriately evaluated under Code 5226.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in December 1998.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, since the effective date of 
service connection the objective evidence shows the condition 
has remained noncompensable.

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for residuals of a 
fracture of the DIP joint of the right middle finger.  Thus, 
the benefit-of- the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of service connection for right ear hearing loss is 
denied.  

Service connection for left ear hearing loss is granted.  

A higher rating for the service-connected residuals of a 
fracture of the DIP joint of the right middle finger is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

